ORDER
Pursuant to the provisions of S.C. Const. Art. V, § 4,1 find that flooding throughout the state has caused continuing hazardous travel conditions and extensive road and bridge closures. In consideration of the safety and well-being of court participants, I find it necessary to issue this order.
IT IS ORDERED that all Circuit and Family Court Terms of Court scheduled in the following counties are canceled for the remainder of the week of October 5, 2015: Berkeley, Calhoun, Charleston, Clarendon, Darlington, Dorchester, Fair-field, Florence, Georgetown, Horry, Kershaw, Lee, Lexington, McCormick, Orangeburg, Richland, Saluda, Sumter, and Williamsburg. This includes General Sessions, Common Pleas (jury and non jury), Grand jury and Family Court. Clerks of Court have authority to open courthouses as deemed safe to do so and shall notify the public of the opening of the courthouse on the county website as well as inform Court Administration for posting on the SC Judicial Department website.
Judges assigned to counties operating as normal are directed to be flexible in granting continuances to attorneys and parties who are experiencing personal issues caused by the hazardous weather conditions that prevent their appearance in court.
The provisions of this Order are effective immediately.
s/Jean H. Toal
Jean H. Toal, Chief Justice